IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-50749
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                        CULLEN REED HARRIS,

                                                 Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                USDC No. W-96-CV-93; W-91-CR-43-2
                       --------------------
                        September 17, 1999

Before JONES, DUHÉ, and STEWART, Circuit Judges.

PER CURIAM:1

     Cullen Reed Harris appeals the district court’s denial of his

consolidated 28 U.S.C. § 2255 and 18 U.S.C. § 3582(c)(2) motion.

Harris argues that 1) his counsel (both trial and appellate) were

ineffective for not fully exploring the issue of collusion between

state and federal authorities, and 2) the district court erred in

determining that the d,l-methamphetamine he possessed was a single

substance and that the entire weight was therefore attributable to

Harris for sentencing purposes.2

     1
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     2
      We note that the third issue raised Harris’ brief has
previously been resolved.
      We have reviewed the record and the briefs submitted by the

parties and find no error in the district court’s denial of Harris’

§ 2255 claim of ineffective assistance of counsel.           See Strickland

v. Washington, 466 U.S. 668, 689-94 (1984); Bridge v. Lynaugh, 838

F.2d 770, 773 (5th Cir. 1988).         Furthermore, because § 3582(c)(2)

contemplates sentence reductions based upon retroactive changes to

the   Sentencing    Guidelines,   we    find   that   Harris’§   3582(c)(2)

argument   is     not   cognizable.      See   18   U.S.C.   §   3582(c)(2).

Additionally, evidence conclusively established that wastewater was

not included in the calculation of the weight of methamphetamine

used for sentencing purposes.

      AFFIRMED.